DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Moreover, the further limitations of claims 1 and 9 “the layer of material being a roll printed material” are directed to method steps of making the device, and it could have been made using an alternative method such as etching.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
In addition, the claim limitation of “the layer of material being a roll printed material” are part of withdrawn claims from an election made on 12/03/2019 that are drawn toward a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 5,907,436) in view of Chen et al., (US 2016/0085000 A1).
With respect to Claim 1, Perry et al., teach a dispersive optical element, comprising: a substrate (71, Figure 7A) comprising a dielectric material (column 5, lines 27-28), an optical coating (70, Figure 7A) arranged on the substrate (71, Figure 7A); and a layer of material (75, Figure 7A) comprising a microscale feature (grating, column 5, lines 46-50) arranged directly on the optical coating (see Figure 7A).
Perry et al., fail to teach the layer of material being a roll printed material.
Chen et al., teach etching a surface of a substrate (abstract) with the layer of material being a roll printed material (cylindrical PDMS mold was roll-to-roll printed across a surface on a PET substrate, ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., having the dispersive optical element with the teachings of Perry et al., having the dispersive optical element with the teachings of Chen et al., having the layer of material being a roll printed material for the purpose of low cost and large area application.
With respect to Claim 2, Perry et al., further teach wherein the optical coating is an antireflective coating or a high reflecting coating (highly reflective - grating can achieve high diffraction efficiency in reflection, column 4, lines 44-49).
With respect to Claim 3, Perry et al., further teach wherein the layer of material is a film that comprises a plurality of grooves (groove structure is in the top layer, Figure 7D).
With respect to Claim 8, Perry et al., further teach wherein the dispersive optical element diffracts light in the visible region, the infrared region, the microwave region, or the radio wave region of the electromagnetic spectrum (300 to over 1500 nm, column 3, lines 45-55).

Claims 4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 5,907,436) in view of Chen et al., (US 2016/0085000 A1), and in further view of Deng et al., (US 2005/0045799 A1).
With respect to Claim 4, Perry et al., in view of Chen et al., teach the dispersive optical element of claim 1.
Perry et al., in view of Chen et al., fail to teach another optical coating arranged on an opposing side of the substrate.
Deng et al., teach an optical retarder (title and abstract) with another optical coating arranged on an opposing side of the substrate (150, Figure 1).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., in view of Chen et al., having the dispersive optical element with the teachings of Deng et al., having the additional coating on the opposite side of the substrate (opposite meaning not on the same side as the other layers) for the purpose of reducing the reflectance of radiation at one or more wavelengths, (¶[0081]).
With respect to Claim 9, Perry et al., teach a dispersive optical element, comprising: a substrate (71, Figure 7A) comprising a dielectric material (column 5, lines 27-28), an first optical coating arranged on the substrate (70, Figure 7A), a layer of material comprising a microscale feature (grating, column 5, lines 46-50) arranged directly on and adhered to the first optical coating (grating is then formed by directional evaporation of the dielectric grating material, column 5, lines 41-43); multilayer dielectric coating 70 is affixed to a substrate 71, column 5, lines 33-35).
Perry et al., fail to teach the layer of material being a roll printed material and a second optical coating arranged on the substrate on a side opposing the first optical coating.
Chen et al., teach etching a surface of a substrate (abstract) with the layer of material being a roll printed material (cylindrical PDMS mold was roll-to-roll printed across a surface on a PET substrate, ¶[0046]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., having the dispersive optical element with the teachings of Perry et al., having the dispersive optical element with the teachings of Chen et al., having the layer of material being a roll printed material for the purpose of low cost and large area application.
Deng et al., teach an optical retarder (title and abstract) with another optical coating arranged on an opposing side of the substrate (150, Figure 1).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., having the dispersive optical element with the teachings of Deng et al., having the additional coating on the opposite side of the substrate (opposite meaning not on the same side as the other layers) for the purpose of reducing the reflectance of radiation at one or more wavelengths, (¶[0081]).
With respect to Claim 10, Perry et al., further teach wherein the layer of material comprising the microscale feature diffracts light (diffraction grating, column 5, lines 46-50) of a first wavelength (300 to over 1500 nm, column 3, lines 45-55) and is transparent to light of a second wavelength (300 to over 1500 nm, column 3, lines 45-55), and the optical coating reflects or transmits light of the second wavelength (300 to over 1500 nm, column 3, lines 45-55).
With respect to Claim 11, Perry et al., further teach wherein the layer of material comprises a sintered metal oxide (lists of metal oxides, column 3, lines 30-55), a sintered ceramic material, or a curable polymer.
With respect to Claim 12, Perry et al., further teach wherein the layer of material further comprises a metal layer (dielectric inherently contain metal layers, lists of column 3, lines 30-55).
With respect to Claim 13, Perry et al., further teach wherein the dispersive optical element diffracts light in the visible region, the infrared region the microwave region, or the radio wave region of the electromagnetic spectrum (300 to over 1500 nm, column 3, lines 45-55).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 5,907,436) in view of Chen et al., (US 2016/0085000 A1), and in further view of Song et al., (US 2012/0329209 A1).
With respect to Claim 5, Perry et al., in view of Chen et al., teach the dispersive optical element of claim 1, wherein the layer of material comprises a metal oxide (lists of metal oxides, column 3, lines 30-55, of Perry et al.). 
Perry et al., in view of Chen et al., fail to teach wherein the layer of material comprises a sintered metal oxide, a sintered ceramic material, a curable polymer or a self-assembled block copolymer.
Song et al., teach a method for forming pattern of metal oxide (title and abstract) wherein the layer of material (Examiner identified the layer of material (75, Figure 7A) in Perry et al., as a multilayer dielectric grating (column 5, lines 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., in view of Chen et al., having the dispersive optical element with the teachings of Song et al., having a sintered metal oxide for the purposes of minimizing the damage to the substrate.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 5,907,436) in view of Chen et al., (US 2016/0085000 A1) and Song et al., (US 2012/0329209 A1), as applied to Claim 5 above, and in further view of Shinotsuka et al., (US 2014/0167017 A1).
With respect to Claim 6, Perry et al., in view of Chen et al., and Song et al., teach the dispersive optical element of claim 5.
Perry et al., in view of Chen et al., and Song et al., fail to teach wherein the layer of material further comprises a metal layer.
Shinotsuka et al., teach an LED (title and abstract) with a layer of material (Examiner identified the layer of material (75, Figure 7A) in Perry et al., as a multilayer dielectric grating (column 5, lines 47-52)) further comprises a metal layer (46, Figure 19).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., in view of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 5,907,436) in view of Chen et al., (US 2016/0085000 A1), and in further view of Bauer et al., (US 2010/0148285 A1).
With respect to Claim 7, Perry et al., in view of Chen et al., teach the dispersive optical element of claim 1, and the layer of material comprising the microscale feature (a grating is a pattern of microscale features, of Perry et al.).
Perry et al., in view of Chen et al., fail to teach wherein the layer of material comprising the microscale feature has a pattern of microscale features that are irregular.
 Bauer et al., teach a MEMS component and method of production (title and abstract) wherein the layer of material (irregular grating of contiguous metal structures, ¶[0034]) comprising the microscale feature (irregular grating of contiguous metal structures, ¶[0034]) has a pattern of microscale features that are irregular (irregular grating of contiguous metal structures, ¶[0034]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Perry et al., in view of Chen et al., and Song et al., having the dispersive optical element with the teachings of Bauer et al., having the irregular microscale structure for the purposes of maximum scattering of light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872